Opinión disidente emitida por el
Juez Asociado Señor Co-rrada Del Río.
La opinión que emite el Tribunal en el caso de autos esencialmente resuelve que una parte puede, a la luz de la Sec. 12.7 del Reglamento de Personal de la Corporación del Fondo del Seguro del Estado de 1ro de marzo de 1983 (en adelante Reglamento), solicitar que la Junta de Apelacio-nes de dicha entidad autorice el descubrimiento de prueba en los procedimientos pendientes ante dicha junta.
No podemos concurrir con lo resuelto. Veamos.
Dentro del ordenamiento jurídico puertorriqueño, el descubrimiento de prueba en los foros administrativos está regulado primariamente por la Sec. 3.8(a) de la Ley de Pro-cedimiento Administrativo Uniforme del Estado Libre Aso-ciado de Puerto Rico (en addante L.P.A.U.), 3 L.P.R.A. see. 2158, que dispone, en lo pertinente:
*182(a) Los procedimientos de descubrimiento de prueba no serán de aplicación a los casos de adjudicación administrativa, a me-nos que se autoricen en los reglamentos de procedimiento de adjudicación de la agencia y así lo autorice el funcionario que presida el procedimiento adjudicativo.
Sobre el particular, el Reglamento dispone en su See. 12.7, en lo pertinente, que:
La Junta [de Apelaciones] tendrá facultades para celebrar vistas, tomar juramento, requerir la comparecencia de testi-gos, expedir citaciones y requerir toda aquella información o prueba que estimare necesaria para la solución del caso. En caso de rebeldía o negativa de alguna persona a obedecer una citación expedida, la Junta gestionará la comparecencia por cualquier medio legal, incluyendo el poder recurrir a un tribunal para hacer efectiva dicha citación. (Enfasis suplido.)
Nótese que ni la Sec. 3.8(a) de la L.P.A.U., supra, ni la Sec. 12.7 del Reglamento que acabamos de citar establecen una distinción entre procedimientos administrativos for-males o informales, siendo estas normas de aplicación a ambas modalidades.
Luego de estudiadas las disposiciones previamente cita-das, así como las comparecencias de las partes, no podemos concurrir con la opinión emitida a los efectos de que la referida disposición provee una autorización bastante am-plia y discrecional a la Junta de Apelaciones para aplicar los procedimientos de descubrimiento de prueba.
El propio texto de la Sec. 12.7 del Reglamento citado no se refiere a las etapas anteriores a la vista del caso en su fondo —cuando se llevan a cabo los trámites de descubri-miento— sino que éste se refiere a la etapa de. la vista en sí. A tales efectos dispone el antes citado reglamento que la Junta de Apelaciones tendrá la facultad de “requerir toda aquella información o prueba que estimare necesaria para la solución del caso”. (Énfasis suplido.)
Sobre este particular nos es forzoso concurrir con las expresiones del foro de instancia:
El [referido] texto comienza precisamente reconociendo la fa-*183cuitad de la Junta de celebrar dichas vistas y de requerir la presencia de los testigos que habrán de declarar en éstas. Esas disposiciones no estarían ahí si el asunto siendo tratado fuese el de descubrimiento de prueba. Notamos además que el texto de dicha sección no se refiere a la evidencia que pu-diera ser de interés a una de las partes, que es de lo que trata el descubrimiento, sino de aquella prueba que la propia Junta “estimare necesaria para la solución del caso”, que no es lo mismo. Notamos por último, como algo muy significa-tivo, la limitación reglamentaria de que se trate de prueba “necesaria” para la solución del caso. Ello no es cónsono con la teoría de que esa disposición del reglamento tiene que ver con descubrimiento de prueba, pues cuando se trata propia-mente de descubrimiento esa limitación no existe, y (como reconoce el recurrido en su oposición al recurso) se permite incluso descubrir datos que ni siquiera serían admisibles en la vista del caso en su fondo, si ello puede conducir a otra evidencia que sí es admisible. (Sentencia del tribunal de ins-tancia, págs. 3-4.) Apéndice, págs. 000004-000005.
La razón para limitar la utilización de los mecanismos de descubrimiento de prueba en la fase administrativa ad-judicativa es evidente. Lo que se persigue es en todo mo-mento acelerar la adjudicación. Si se permiten estos meca-nismos, el procedimiento administrativo —lejos de ser rápido, sencillo y sin formalismos— corre el riesgo de con-vertirse en una copia del procedimiento judicial, el cual por su naturaleza no puede evitar el rigor procesal y la exten-sión de sus términos. Sabido es que el uso y el abuso de los métodos de descubrimiento de prueba ocasionan la prolon-gación de los procedimientos, por lo que con esta decisión abonamos a hacer más lenta la justicia en perjuicio de todos.
En otras palabras, se desvirtúa el propósito del legisla-dor al crear un proceso administrativo rápido y sencillo. En los casos en que la agencia inicie el procedimiento, es man-datorio que se permitan dichos mecanismos como garan-tías procesales a los querellados.
En este caso, los hechos que dan lugar al presente re-curso no se pueden enmarcar dentro de esta situación. La Agencia no inició el procedimiento. Jurídicamente ha-*184blando, no es lo mismo que la Junta de Apelaciones, como cuerpo jurídico, tenga derecho a requerir aquella informa-ción o prueba que estime necesaria para la solución del caso a que las partes tengan derecho al descubrimiento de prueba antes de la vista del caso.
Estos son dos (2) conceptos diferentes que se entremez-clan en la opinión de este Tribunal para producir un des-afortunado resultado, ya que la L.P.A.U. sólo reconoce el descubrimiento de prueba a la parte como una excepción.
Expresa el Tribunal en su opinión que “[ejxisten, ade-más, unas consideraciones de alto interés público que apo-yan la razonabilidad de la manera en que la Junta de Ape-laciones ha interpretado reiteradamente la referida disposición reglamentaria”. Opinión mayoritaria, pág. 179. Esta expresión surge a raíz de los reclamos que hace el demandante recurrido, a los efectos de que ha sido objeto de discrimen político.
En Puerto Rico aspiramos a que el personal guberna-mental forme un cuerpo de servidores públicos eficientes, honestos y que en su escala de valores guarden mayor leal-tad a su compromiso de servir al pueblo en las distintas áreas que su vocación les ha llevado a ocupar que el fervor eleccionario por dominar el poder público e involucrar a los empleados en los vaivenes del patronazgo político. Sin embargo, es de primordial importancia que las instituciones del derecho no se dejen influenciar por estas corrientes; es por esto que no podemos coincidir con la opinión emitida en el caso de autos a los efectos de que:
El Reglamento, por tener un propósito eminentemente social y en favor de la preservación de los derechos de los empleados de esa agencia, debe ser interpretado liberalmente en favor del empleado, especialmente en casos como el de autos, que surgen de una alegación de discrimen político. Opinión mayoritaria, pág. 179.
Para proteger a los servidores públicos que honran su *185vocación tenemos la Ley de Personal del Servicio Público de Puerto Rico, 3 L.P.R.A. see. 1301 et seq., y varios otros recursos judiciales mediante los cuales se pueden dilucidar en los tribunales, con todas las garantías constitucionales, estatutarias y procesales que en dichos foros se conceden, cualquier reclamo sobre discrimen de índole político. A ma-nera de ejemplo, la Ley de Derechos Civiles, Ley Núm. 131 de 13 de mayo de 1943, según enmendada, 1 L.P.R.A. see. 13 et seq., y la Ley Federal de Derechos Civiles, 42 U.S.C. see. 1981 et seq., proclaman la política pública prevale-ciente en nuestro país de aislar el personal de servicio gu-bernamental de la actividad partidista de modo que la po-lítica no dañe el empleo ni lesione al empleado público.
Sin embargo, en el caso de autos fue el demandante re-currido el que seleccionó el foro administrativo por sobre las otras alternativas disponibles estatutariamente, y que le conceden todas las garantías de descubrimiento de prueba disponibles. No podemos concurrir, por tal razón, con la opinión del Tribunal cuando, en casos como el de autos, la relación existente entre el peticionario y el dere-cho que éste reclama prevalecen por encima de la clara y contundente expresión de la ley. Disentimos.